Order entered March 9, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01392-CV

                              K.W. MINISTRIES, INC., Appellant

                                                 V.

                     AUCTION CREDIT ENTERPRISES, LLC, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-14570

                                             ORDER
       We GRANT appellant’s March 5, 2015 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellant on February 21, 2015 filed as of the

date of this order. Appellee’s brief is due thirty days from the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE